DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 8/15/2022.
Claims 1-20 are pending. Claims 1-3, 5-8, 12-15, 19-20 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie et al. (US 20090254843 A1, hereinafter VanWie), in view of Valdivia et al. (US 20180098059 A1, hereinafter Valdivia), further in view of Reville et al. (US 2010/0045697 A1, hereinafter Reville)
	
Regarding Claim 15, VanWie teaches an apparatus (VanWie, Paragraph [0019], The invention also features apparatus operable to implement the method described above; [0202], The Sococo platform additionally integrates with other systems ( e.g., ERP systems, gaming systems, and social networking systems) to support a wide variety of other applications, including but not limited to enterprise data collaboration applications, guild room applications, singles space applications, picture gallery applications, and chat room applications), comprising:
a processor (VanWie, Fig. 1, Element 22 Processor);
and a non-transitory computer-readable medium coupled to the processor (VanWie, Fig. 1, The first client network node 12 includes a computer-readable memory 20, a processor 22 ) and having instructions stored thereon that, responsive to execution by the processor (VanWie, Paragraph [0094], The processor 22 executes at least one communications application 26 that is stored in the memory), cause the processor to perform or control performance of operations for a three-dimensional (3D) environment (VanWie, Paragraph [0188], the communications application 142 (see FIG. 1) that includes a communications module 212, a three-dimensional visualization engine 214, a chat engine 215, and an audio processing engine 216), 
wherein the operations comprise (VanWie, Paragraph [0016], the invention features a method in accordance with which a server network node is operated to perform operations):
receive a first input signal from a first user, and use the first input signal [[ for animation ]] of a first avatar representative of the first user in the 3D environment (VanWie, Paragraph [0006], Interactive virtual reality communication systems enable users in remote locations to communicate over multiple real-time channels and to interact with each other by manipulating their respective avatars in three-dimensional virtual spaces [0008], A respective presence of the user is established in the virtual area in response to input <read on first input signal> received from the user via the user-selectable controls. [0036], FIG. 16 shows the HUD <read on 3D environment> graphical user interface of FIG. 13 displaying data associated with a first selected one of a user's realtime contacts that was extracted based on queries), 
wherein [[ the animation of ]] the first avatar is based at least in part on a first input mode through which the first input signal is received from the first user (VanWie, Paragraph [0095], the communications applications 26 establish realtime data stream connections between the first and second client network nodes 12, 14 and other network nodes sharing the virtual area 32 based on the positions of the communicants' avatars in the virtual area 32; [0036], FIG. 16 shows the HUD graphical user interface of FIG. 13 displaying data associated with a first selected one of a user's realtime contacts that was extracted based on queries on the user's Skype history) and [[ on emotion information provided by the first input signal ; ]] present the 3D environment to the first user and to second,
third, and fourth users (VanWie, Fig. 39, Element Marg, Tom, Joe and DVW are four users) during a 3D session (VanWie, Paragraph [0303], the first shadow region 410, and the second shadow region 412 gives the sprites 402 a three-dimensional appearance that allows the communicants to infer the attentional focus of the users within the virtual area in three dimensions; [0006], allow users to be represented in a virtual environment by user-controllable graphic objects), 
wherein presentation of the 3D environment during the 3D session to the first user and to the second, third, and fourth users is based on respective first output modes selected by the first user and by second, third, and fourth users (VanWie, VanWie, Fig. 39, Element Marg, Tom, Joe and DVW are four users. Paragraph [0016], Respective instances of an output data stream are generated from output generated by the executing instance of the client software application at least in part in response to the inputting of the composite data stream. [0049]-[0050], FIG. 28 shows the HUD graphical user interface of FIG. 27 in a three-dimensional mode of visualization <read on first output mode> just before the user has entered the place. [0050] FIG. 29 shows the HUD graphical user interface of FIG. 27 in a three-dimensional mode of visualization after the user has entered the place and after the avatars representing communicants currently in the place automatically have been turned to face the user; [0119], respective rules that govern the switching of realtime data streams between the network nodes that are represented by the avatars 68-72 in the virtual area 66. (During a typical communication session; [0112], start and end times of the interaction, and a list of all files and other data streams that are shared or recorded during the interaction);
and in response to a change in location of the first user, change an input mode of the first user from the first input mode to a second input mode (VanWie, Abstract, Paragraph  [0012],  enable a user to navigate virtual areas and interaction controls that enable the user to interact with other communicants in the one or more virtual areas; respective locations of the objects in the virtual area are determined based on respective realtime differential motion streams that describe movement of the objects in the virtual area and are received from the network nodes)
But VanWie does not explicitly disclose wherein the animation of [[ the first avatar is based at least in part on a first input mode ]] [[ first input signal ]] for animation [[ of a first avatar representative of the first user in the 3D environment ]] on emotion information provided by the first input signal.
However, Valdivia teaches wherein the animation of the first avatar is based at least in part on a first input mode (Valdivia, Paragraph [0188], the virtual reality system may add secondary motion or animation to avatars to make them more lifelike. Secondary motion is an animation concept that may be described as movements occurring as a reaction to a primary motion by an actor (e.g., an avatar)) first input signal for animation of a first avatar representative of the first user in the 3D environment (Valdivia, Paragraph [0003], [0188], computer-generated simulation of an environment (e.g., a 3D environment) that users can interact with in a seemingly real or physical way; the virtual reality system may add secondary motion or animation to avatars to make them more lifelike)
a first input mode through which the first input signal is received from the first user and on emotion information provided by the first input signal (Valdivia, Paragraph [0118], The user may be able to select the movable scrubber (e.g., using gaze inputs as described herein, “grabbing” and moving the scrubber by appropriately using a controller that corresponds to a rendering of the hand of the user, etc. [0184], users may be able to further express themselves by causing their avatars to emote using “avatar emojis,” which may be characterized as particular pre-defined poses, gestures, or other displays associated with an avatar that may correspond to particular emotions or concepts).
Valdivia and VanWie are analogous since both of them are dealing with sharing resource and experiences in virtual communication area. VanWie provided a way of sharing user experience and resources in the 3D virtual environment. Valdivia provided a way of using animation of avatar to represent and sharing the resources in order to properly showing user interactions in virtual spaces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate animation of avatar taught by Valdivia into modified invention of VanWie such that in the shared virtual environment, system will be able to use the animated avatar information to easily and properly showing the shared resource allow user to quickly to track the objects in the three-dimensional environment.
The combination does not explicitly disclose but Reville teaches wherein a first appearance of the first avatar during a 3D session is based on a setting chosen by the first user for presentation of the first avatar in the 3D environment to the second, third, and fourth users (Reville, Fig. 3, Step 310, 320, Paragraph [0001], [0042], An avatar is a computer representation of a user that typically takes the form of a two-dimensional (2D) or three dimensional (3D) model in various applications. Connect a first and second user to a virtual environment,  render a first avatar associated with the first user in the virtual environment) and wherein the first output mode selected by the second user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the second user with a second appearance during a 3D session that is different from the first appearance (Reville, Fig. 3, Step 330, 340, Paragraph [0015], [0042],  The user may view and make changes to his or her own avatar in this social avatar closet, or the user may view and make changes to other user avatars. modify the first avatar’s appearance by applying items (e.g., clothing, accessories, other items) to the first avatar with participation from the second user and displaying modification of the first avatar's appearance to the second user);
wherein the first output mode selected by the third user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the third user with a third appearance during the 3D session that is different from the first and second appearances, wherein the first output mode selected by the fourth user presents the first avatar to the fourth user with the first appearance during the 3D session, and wherein the first, second, and third appearances are presented  concurrently during the 3D session to the fourth, second, and third users, respectively: and (Reville, Paragraph [0041], FIG. 3 illustrates an example operational flow for modifying an avatar in a social environment. [0042], a first and second user connect to a virtual environment. a user may make modifications to the first avatar's appearance. The user making the modifications may be any user connected to the virtual environment; a second user such as 206 in the virtual environment may be viewing the first avatar associated with a first user 202 on the second user's 206 computing device. The second user may apply items to the first avatar and interact with the first user. The second user may also communicate with the first user about the modifications made by the first user or any other users in the virtual environment regarding any avatars rendered in the virtual environment. [0043], the computing devices associated with the various users may display the avatar during the modification; it is noted since any user connected to the virtual environment can modify any avatar appearance. The second user and third user will be able to modify the first avatar appearance. And the fourth user can choose not to change the first appearance of the avatar).
Reville and VanWie are analogous since both of them are dealing with sharing resource and experiences in virtual communication area. VanWie provided a way of sharing user experience and resources in the 3D virtual environment. Reville provided a way of allowing user to interactively change different avatar’s appearance based on different participated user’s input in the shared virtual spaces. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate modification of avatar appearance taught by Reville into modified invention of VanWie such that in the shared virtual environment, system will be able to allow different user to change different avatar’s appearance based on the different request and control which increase the flexibility and enhanced function of the shared three-dimensional communication environment.

Regarding Claim 17, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 15. 
The combination further teaches wherein the operations further comprise: in response to the change in the location of the first user (VanWie, Paragraph [0322], user's current location and user interface presented in lower right-hand comer of display. realtime contacts that have interacted with user in user's current location. User-initiated modification of a place on-demand, where definition of geometry of area is changed in response to user command to add or remove regions), change the first output mode of the first user from the first output mode to a second output mode (VanWie, Paragraph [0219], visualization mode, each of the communicants who has presence in a virtual area is represented by a respective two-dimensional presence icon. In some embodiments, the appearance of the presence icons changes in response to receipt of input realtime data streams from the respective communicants).
	
Regarding Claim 18, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 15. 
The combination further teaches wherein the first input mode includes one of text only, audio only, camera tracking with audio, and camera tracking with text (VanWie, Paragraph [0070], A "network communication" can include any type of information ( e.g., text, voice, audio, video, electronic mail message, data file, motion data stream, and data packet); [0062], the communication or interaction may or may not occur in the context of a virtual area. A "user" is a communicant who is operating a particular network node that defines a particular perspective for descriptive purposes. A "realtime contact" of a user is a communicant or other person who has communicated with the user via a realtime communications platform), 
VanWie does not explicitly disclose but Valdivia teaches wherein the first output modes include one of text only, audio only, avatar animation with audio, and avatar animation with text (Valdivia, Paragraph [0135], a user may be able to draw a speech bubble <read on output modes>, then add text, images, etc., to the speech bubble, and put it over the head of the user's avatar (or another user's avatar, or any other suitable position in the virtual room [0188], the virtual reality system may add secondary motion or animation to avatars to make them more lifelike).
As explained in rejection of claim 15, the obviousness for combining of animation of Valdivia into VanWie is provided above.

Regarding Claim 19, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 15. 
The combination further teaches wherein the 3D environment is provided by a 3D environment platform (VanWie, Paragraph [0247], “he Sococo platform allows users to have realtime interactions in a two- or three-dimensional immersive experience”), and 
wherein input modes and output modes are selectable by the 3D environment platform based on at least one of (VanWie, Paragraph [0294], he Sococo platform associates control buttons with the content rendering surfaces (e.g., view screens) of the 3D visualization [0094], The first client network node 12 includes a computer-readable memory 20, a processor 22, and input/output (I/O) hardware 24. The communications application 26 and the network infrastructure service environment 30 together provide a platform (referred to herein as "the platform") for creating a spatial virtual communication environment): 
capabilities of client devices of the first and second users (VanWie, Paragraph [0248], the Sococo platform can directly launch the MMOG client software and place the user in exactly the same location of his realtime contact), or 
locations of the first user and the at least the second user (VanWie, Paragraph [0248], The user views the minimap location view 302, and clicks into the exact location of DVW. A second realtime contact <read on second user> (e.g., DVW who is represented by the contact tile 300), initiates a voice conversation with the user directly from the HUD 260).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 15 but as a method and the combination of VanWie, Valdivia and Reville teaches all the limitations as of Claim 15. Therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 18 and therefore is rejected under the same rationale.

Regarding Claim 5, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 1
The combination further teaches wherein the 3D environment is provided by a 3D environment platform (VanWie, Paragraph [0247], “he Sococo platform allows users to have realtime interactions in a two- or three-dimensional immersive experience”), and wherein input modes and output modes are selectable by the 3D environment platform based on at least one of (VanWie, Paragraph [0294], he Sococo platform associates control buttons with the content rendering surfaces (e.g., view screens) of the 3D visualization [0094], The first client network node 12 includes a computer-readable memory 20, a processor 22, and input/output (I/O) hardware 24. The communications application 26 and the network infrastructure service environment 30 together provide a platform (referred to herein as "the platform") for creating a spatial virtual communication environment):
capabilities of client devices of the first and second users (VanWie, Paragraph [0248], the Sococo platform can directly launch the MMOG client software and place the user in exactly the same location of his realtime contact), or 
locations of the first user and the (VanWie, Paragraph [0248], The user views the minimap location view 302, and clicks into the exact location of DVW. A second realtime contact <read on second user> (e.g., DVW who is represented by the contact tile 300), initiates a voice conversation with the user directly from the HUD 260).

Regarding Claim 6, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 1
The combination further teaches wherein input modes and output modes are selectable by the first user and the second, third, and fourth users. (VanWie, Fig. 39, Element Marg, Tom, Joe and DVW are four users. Paragraph [0069], . A window typically displays the output of a software process and typically enables a user to input commands or data for the software process; [0036], the HUD graphical user interface displaying data associated with a first and second selected one of a user's realtime contacts that was extracted).

Regarding Claim 7, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 1. 
The combination further teaches wherein the first output mode selected by the second user overrides the setting chosen by the first user for presentation of the first avatar (Valdivia, Paragraph [0106], [0121], the virtual reality system may employ a “telescoping” or a “camera-shutter” effect, in which a current view of a first content item is contracted toward a central point (e.g., with the surrounding area fading to black) to be replaced with a view of a second content item that expands outward from the central point; using a camera on the headset of the user) and overlay virtual objects or avatars of other users on these images, such that a user may interact simultaneously with the real world and the virtual world.).
Valdivia and VanWie are analogous since both of them are dealing with sharing resource and experiences in virtual communication area. VanWie provided a way of sharing user experience and resources in the 3D virtual environment. Valdivia provided a way of using animation of avatar to represent and sharing the resources and allow the different user input to override the original user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate overridden input taught by Valdivia into modified invention of VanWie such that in the shared virtual environment, system will be able to allow user to override the different input which increase the flexibility and increase the functionality of the system when using the three-dimensional social communication sharing environment.
The combination does not explicitly disclose but Reville teaches the first appearance is a non-human appearance chosen for the first avatar by the first user, and the second appearance for the first avatar is a human appearance chosen by the second user to override the non-human appearance (Reville, Fig. 3, Step 310, 320, Paragraph [0001], [0042], An avatar is a computer representation of a user that typically takes the form of a two-dimensional (2D) or three dimensional (3D) model in various applications. Connect a first and second user to a virtual environment,  render a first avatar associated with the first user in the virtual environment. Fig. 3, Step 330, 340, Paragraph [0015], [0042],  The user may view and make changes to his or her own avatar in this social avatar closet, or the user may view and make changes to other user avatars. modify the first avatar’s appearance by applying items (e.g., clothing, accessories, other items) to the first avatar with participation from the second user and displaying modification of the first avatar's appearance to the second user);
As explained in rejection of claim 15, the obviousness for combining of allowing user to interactively change different avatar’s appearance of Reville into VanWie is provided above.

Regarding Claim 8, it recites limitations similar in scope to the limitations of claim 15 and the combination of VanWie, Valdivia and Reville teaches all the limitations as of Claim 15. And VanWie discloses these features can be implemented on a computer readable storage medium (VanWie, Paragraph [0019], The invention also features apparatus operable to implement the method described above and computer-readable media storing computer-readable instructions causing a computer to implement the method described above. The first client network node includes a computer- readable memory, a processor, and input/output (I/0) hardware. The processor executes at least one communications application that is stored in the memory).

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 17 and therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 14, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 8. 
The combination further teaches the first output mode selected by the second user overrides the setting chosen by the first user for presentation of the first avatar (Valdivia, Paragraph [0121], the virtual reality system may employ a “telescoping” or a “camera-shutter” effect, in which a current view of a first content item is contracted toward a central point (e.g., with the surrounding area fading to black) to be replaced with a view of a second content item that expands outward from the central point).
Valdivia and VanWie are analogous since both of them are dealing with sharing resource and experiences in virtual communication area. VanWie provided a way of sharing user experience and resources in the 3D virtual environment. Valdivia provided a way of using animation of avatar to represent and sharing the resources and allow the different user input to override the original user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate overridden input taught by Valdivia into modified invention of VanWie such that in the shared virtual environment, system will be able to allow user to override the different input which increase the flexibility and increase the functionality of the system when using the three-dimensional social communication sharing environment.
The combination does not explicitly disclose but Reville teaches the first appearance of the first avatar is a human likeness of the first user chosen by the first user, and the second appearance for the first avatar chosen by the second user is different from and overrides the human likeness of the first user (Reville, Fig. 3, Step 310, 320, Paragraph [0001], [0042], An avatar is a computer representation of a user that typically takes the form of a two-dimensional (2D) or three dimensional (3D) model in various applications. Connect a first and second user to a virtual environment,  render a first avatar associated with the first user in the virtual environment. Fig. 3, Step 330, 340, Paragraph [0015], [0042],  The user may view and make changes to his or her own avatar in this social avatar closet, or the user may view and make changes to other user avatars. modify the first avatar’s appearance by applying items (e.g., clothing, accessories, other items) to the first avatar with participation from the second user and displaying modification of the first avatar's appearance to the second user; it is noted avatar is graphical representation of a user or persona, hence by when user make change to avatar clothes as avatar appeared on screen is human likeness wearing clothes);
As explained in rejection of claim 8, the obviousness for combining of allowing user to interactively change different avatar’s appearance of Reville into VanWie is provided above.


Claims  9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wie et al. (US 20090254843 A1, hereinafter VanWie), in view of Valdivia et al. (US 20180098059 A1, hereinafter Valdivia) , further in view of Reville et al. (US 2010/0045697 A1, hereinafter Reville) as applied to Claims 8, 15 above respectively and further in view of Zimring et al. (US 20190321725 A1, hereinafter Zimring).

Regarding Claim 16, the combination of VanWie, Valdivia and Reville teaches the invention in Claim 15. 
The combination further teaches wherein the change to the second input mode of the first user [[ is undetectable ]] in the 3D environment presented to the second user via the first output mode of the second user (VanWie, Abstract, Paragraph  [0012], enable a user to navigate virtual areas and interaction controls that enable the user to interact with other communicants in the one or more virtual areas; respective locations of the objects in the virtual area are determined based on respective realtime differential motion streams that describe movement of the objects in the virtual area and are received from the network nodes).
But the combination does not explicitly disclose the change to different input mode of the user is undetectable.
However, Zimring teaches the change to the second input mode of the first user is undetectable in the 3D environment presented to the second user via the first output mode of the second user (Zimring, Paragraph [0015], there is a need for a cloud gaming system that, upon receiving a player input (e.g., a gaming input entered <read on second input mode> on an end user <read on first user> gaming device/controller) in a gaming session, processes the user input promptly and outputs high-definition images reflecting the outcome of the player input action for all of the game players; [0210], with the addition of a second user's controller 102B and media/output device 106B/108B located at a site that is remote from the first user and the server [0154], By making these correlations, the gaming platform reduces the impact of uncontrollable and/or undetectable latency by processing each input event in a way that is consistent with the user's intent).
Zimring and VanWie are analogous since both of them are dealing with sharing resource in virtual social communication area. VanWie provided a way of sharing user experience and resources in the 3D virtual environment. Zimring provided a way of using changing input mode from the user and sharing the result in between different users without detectable from other users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate undetectable sharing between users taught by Zimring into modified invention of VanWie such that in the shared virtual environment, system will be able to allow user to change the input from one user and sharing the data between different user without detectable from other users in order to create the smooth transition between resources when dealing with sharing between users in the virtual social communication environment.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 16 and therefore is rejected under the same rationale.

Allowable Subject Matter
Claims 2, 3, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim 1, 3-8, 10-15, and 17-20, filed on 4/19/2022, with respect to rejection under 35 USC § 103 have been considered but is not persuasive.
Applicant asserts that prior art combination does not teaches the limitation “wherein a first appearance of the first avatar during the 3D session is based on a setting chosen by the first user for presentation of the first avatar in the 3D environment to the second, third, and fourth users, wherein the first output mode selected by the second user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the second user with a second appearance during the 3D session that is different from the first appearance, wherein the first output mode selected by the third user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the third user with a third appearance during the 3D session that is different from the first and second appearances, wherein the first output mode selected by the fourth user presents the first avatar to the fourth user with the first appearance during the 3D session, and wherein the first, second, and third appearances are presented concurrently during the 3D session to the fourth, second, and third users, respectively ...”
In response to the argument, Prior art Reville teaches in Fig. 2, 3 and Paragraph [0001], [0015], [0042] of multiple users (user 202, 204, 206. 208…) connected to the 3D shared environment and the user may view and change the avatar in the social avatar appearance and shared the appearance with other users in the shared environemtn which teaches on the limitation ““wherein a first appearance of the first avatar during the 3D session is based on a setting chosen by the first user for presentation of the first avatar in the 3D environment to the second, third, and fourth users”. Reville further teaches in Paragraph [0041], [0042], [0043] that any user in the shared environment may making the modification of the appearance of any avatar. since any user connected to the virtual environment can modify any avatar appearance. The second user and third user will be able to modify the first avatar appearance or choose not to change the appearance of other avatar. Hence the prior art combination fully anticipate the limitation “wherein the first output mode selected by the second user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the second user with a second appearance during the 3D session that is different from the first appearance, wherein the first output mode selected by the third user overrides the setting chosen by the first user for presentation of the first avatar, so as to present the first avatar to the third user with a third appearance during the 3D session that is different from the first and second appearances, wherein the first output mode selected by the fourth user presents the first avatar to the fourth user with the first appearance during the 3D session, and wherein the first, second, and third appearances are presented concurrently during the 3D session to the fourth, second, and third users, respectively”. Therefore, applicant remark cannot be considered persuasive.
In regard to Claims 4-7, 9-14, 16-19, they directly/indirectly depends on independent Claim 1, 8, 15 respectively. Applicant does not argue anything other than the independent claim 1, 8, 15. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120204120 A1	Systems and methods for conducting and replaying virtual meetings
US 11140360 B1		System and method for an interactive digitally rendered avatar of a subject person
US 20220150083 A1	Dynamic grouping of live video streams and content views
US 20170337360 A1	System and method for dynamically exchanging, storing, updating, and interacting with digital identities on portable computing devices using interfaces, gestures and monitored activity
US 20100083140 A1	Method, system, and program product for variable rendering of virtual universe avatars
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619